                      Case 1:20-cv-00445-RJL Document 23 Filed 06/23/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


                    Jonathan DiMaio et al.                        )
                             Plaintiff                            )
                                v.                                )      Case No.    1:20-cv-00445-RJL
                       Chad Wolf et al.                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Jonathan DiMaio, Cory Fox, and Jocardo Ralston                                                            .


Date:          06/23/2020                                                                  /s/ Janine M. Lopez
                                                                                            Attorney’s signature


                                                                               Janine M. Lopez* (MA Bar No. 694639)
                                                                                        Printed name and bar number



                                                                                    601 Massachusetts Avenue NW
                                                                                       Washington, D.C. 20001
                                                                                                  Address

                                                                                    Janine.Lopez@arnoldporter.com
                                                                                              E-mail address

                                                                                             (202) 942-5000
                                                                                             Telephone number

                                                                                             (202) 942-5999
                                                                                                FAX number


            Print                        Save As...                                                                   Reset


                                                                         *Admitted to practice only in Massachusetts; practicing law
                                                                         in the District of Columbia during the pendency of her
                                                                         application for admission to the D.C. Bar and under the
                                                                         supervision of lawyers of the firm who are members in good
                                                                         standing of the D.C. Bar
